DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment received on 03/04/2021. Claims 1-20 have been cancelled, claims 21-33 newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and its dependencies are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 line 4 reads, “wherein the microchip is electrically connected to the microchip” Did the applicant indent for the integrated chip to be electrically connected to the microchip? Further correction is required for clarification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Blair 2016/0210548 in view of Vanderwoude et al. 2019/0000589.

Regarding claim 21, Blair discloses  a microchip (Chip 414) [FIG 4]; an integrated circuit (RFID transponder 410) connected to the microchip; an antenna (antenna, FIG 4) made of electrically conducting material, wherein the antenna is electrically connected to the IC; a substrate, wherein the substrate supports the antenna, IC and microchip [FIG 4]; and overlay  made of RF translucent material (PVC)[107] that provides a laminate water-resistant (pouch 
While Blair discloses a RFID system, Blair fails to explicitly disclose an UHF frequency. Vanderwoude discloses UHF RFID [42] [44] [51]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Blair in view of Vanderwoude as they are analogous art and further discloses the use of UHF for “To accomplish the dual purpose of being detectable and transmitting the unique identification information.” [42].
Regarding claim 22, Blair in view of Vanderwoude discloses all of claim 21. Blair further discloses PVC [107].
Regarding claim 23, Blair in view of Vanderwoude discloses all of claim 21. Blair further discloses X-ray detectable material is added to the substrate (radiopaque) [123].
Regarding claim 25, Blair in view of Vanderwoude discloses all of claim 21. Blair further discloses the RFID tag assembly is attached to a sponge or towel [61]. 
Regarding claim 26, Blair in view of Vanderwoude discloses all of claim 21. Blair further discloses the RFID tag assembly is attached to a medical device with a polyurethane based resin heat sensitive adhesive [17].



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blair 2016/0210548 in view of Vanderwoude et al. 2019/0000589, as applied to claims 21-23, 24-26 above, and in further view of Marentis et al. 2015/0018671.

Regarding claim 24, Blair in view of Vanderwoude discloses all of the limitations of claim 21. However, neither explicitly discloses barium sulfate. Marentis discloses Barium sulfate [25]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Blair in view of Vanderwoude as it is notoriously old and well known in the art to use barium sulfate as a radiopaque biomarker.

Claims 27-29, are rejected under 35 U.S.C. 103 as being unpatentable over Blair 2016/0210548 in view of Vanderwoude et al. 2019/0000589, as applied to claims 21-23, 24-26 above, and in further view of Stewart et al. 2018/0353256.

Regarding claim 27, Blair in view of Vanderwoude discloses all of the limitations of claim 21. However, neither discloses an optically scannable identifier. Stewart discloses an optically scannable identifier (camera head 43), wherein the scanner is also an optical scanner that is configured to scan the optically scannable identifier, and wherein the UHF RFID tag assembly [100-103]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Blair and Vanderwoude in view of Stewart as they are analogous art and Stewart 
Regarding claim 28, Blair in view of Vanderwoude and Stewart discloses all of the limitations of claim 27. Blair further discloses a database retaining the identification number [68]; and  a plurality of UHF RFID tags (wirelessly detectable object 118), wherein the scanner is a handheld scanner that is configured to count in and count out the plurality of UHF RFID tags, wherein the handheld scanner is configured to count in and count out the plurality of UHF RFID tags using the RFID scanner or the optical scanner of the scanner, wherein the scanner is configured to give a match indication when UHF RFID tags counted-out matches UHF RFID tags counted-in [38] [63].
Regarding claim 29, Blair in view of Vanderwoude and Stewart discloses all of the limitations of claim 27. Blair further discloses the identification number includes material specifications and a device description [68-69].

Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Blair 2016/0210548 in view of Vanderwoude et al. 2019/0000589 and Stewart et al. 2018/0353256, as applied to claims 27-29 above, and in further view of Kreiner 2008/0147529.

Regarding claim 30, Blair in view of Vanderwoude and Stewart discloses all of the limitations of claim 27. However, neither Blair, Vanderwoude nor Stewart discloses the scanner is configured with a non-match indication that identifies and highlights a missing UHF RFID tag 
Regarding claim 33, Blair in view of Vanderwoude, Stewart and Kreiner discloses all of the limitations of claim 30. Blair discloses the scanner is connected to a mobile device (projector)[30] (Note: the claim doesn’t require a smart phone or a mobile phone, simply a mobile device which is a portable electronic equipment).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Blair 2016/0210548 in view of Vanderwoude et al. 2019/0000589, Stewart et al. 2018/0353256, and Kreiner 2008/0147529 as applied to claims 30, 33 above, and in further view of Subramanian et al. 2013/0154809.

Regarding claim 31, Blair in view of Vanderwoude, Stewart and Kreiner discloses all of the limitations of claim 30. However, neither discloses an audio indicator to assist a user search, wherein the audio indicator is higher intensity when the scanner is closer to the missing UHF RFID tag. Subramanian discloses an audio indicator to assist a user search, wherein the audio indicator is higher intensity when the scanner is closer to the missing UHF RFID tag [24]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify 
Regarding claim 32, Blair in view of Vanderwoude, Stewart and Kreiner discloses all of the limitations of claim 30. However, neither discloses a graphical indicator to assist a user search, wherein the graphical indicator is higher intensity when the scanner is closer to the missing UHF RFID tag. Subramanian discloses a graphical indicator to assist a user search, wherein the graphical indicator is higher intensity when the scanner is closer to the missing UHF RFID tag [24]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Blair, Vanderwoude, and Stewart as they are analogous art and discloses an effective way of relaying data to a user when visuals may be affected by blood and bones.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887